 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 Exhibit 10.1
 
LICENSE AGREEMENT
 
This License Agreement (the “Agreement”) takes effect as of March 29, 2007 (the
“Effective Date”) between Immunocept LLC (“Licensor”), with offices at 6530
Clearhaven Circle, Dallas, TX 75248, and Arbios Systems, Inc. (“Arbios” or
“Licensee”), with offices at 1050 Winter Street, Suite 1000, Waltham, MA 02451.
 
BACKGROUND
 
A. WHEREAS, Arbios wishes to obtain a license from Licensor under certain Patent
Rights (as defined below) owned by Licensor and of which James R. Matson M.D.
(“Dr. Matson”) is a co-inventor.
 
B. WHEREAS, Licensor is willing to grant a license to Arbios under the Patent
Rights on the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and premises
contained herein, the parties therefore agree as follows:
 
ARTICLE 1
DEFINITIONS
 
As used in this Agreement, the following terms have the meaning set forth in
this Article 1.
 
1.1 “Affiliate” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under the common control with a party
hereto. For the purpose of this Agreement, “control” includes the direct or
indirect ownership of at least fifty percent (50%) of the outstanding shares or
other voting rights of the subject entity to elect directors or, in the case of
an entity that is not a corporation, for the election of the corresponding
managing authority.
 
1.2 “Arms Length Royalty” means a patent royalty paid to an unrelated party.
Specifically, a royalty is not an “Arms Length Royalty” if it is paid by a
Licensed Party (which for purposes of this definition, includes a Sublicensee)
to either (a) another Licensed Party, or to any person who is (or was, at the
time the transaction was arranged, negotiated, or agreed, or was at the time of
the invention of the relevant patent) an officer, director, employee, or owner
of more than 5% of the equity ownership of a Licensed Party; or (b) an Affiliate
of any party described in clause (a); or (c) a party with which the Licensed
Party or any party described in clauses (a) or (b) has some other relationship
relevant to the development or commercialization of Products or Other Products,
whether family or commercial, such as joint venture partners.
 
1

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
1.3 “Arms Length Sale” means a sale of a Product or an Other Product to an
unrelated party. Leasing or renting a Product or an Other Product shall be
deemed a sale for purpose of this definition and for determining royalties
payable under this Agreement. Any Recovery for carrying out a method covered by
a Valid Claim shall be deemed a sale for purpose of this definition and for
determining royalties payable under this Agreement. Specifically, a sale,
including leasing or renting, is not an “Arms Length Sale” if it is a sale by a
Licensed Party (which, for purposes of this definition, includes a Sublicensee)
to either (a) another Licensed Party, or to any person who is (or was, at the
time the transaction was arranged, negotiated, or agreed) an officer, director,
employee, or owner of more than 5% of the equity ownership of a Licensed Party,
(b) an Affiliate of any party described in clause (a), or (c) a party with which
the Licensed Party or any party described in clauses (a) or (b) has some other
relationship relevant to the development or commercialization of Products or
Other Products, whether family or commercial, such as joint venture partners and
including without limitation any Affiliate or Sublicensee, unless in any such
event it is consumed by such transferee.
 
1.4 “Data” shall have the meaning set forth in Section 2.2.
 
1.5 “Net Sales” means gross invoiced amounts due to Arbios, its Affiliates or
Sublicensees as Recovery on Arms Length Sales of Products or Other Products
less: (1) ordinary and customary trade discounts actually allowed; (2) credits,
rebates, allowances for uncollectible amounts and adjustments for rejections,
recalls and returns (including, but not limited to, wholesaler and retailer
returns); (3) freight, postage, insurance and duties paid for and separately
identified on the invoice or other documentation maintained in the ordinary
course of business, (4) excise taxes, other consumption taxes, customs duties
and compulsory payments to governmental authorities actually paid and separately
identified on the invoice or other documentation maintained in the ordinary
course of business, and (5) allowances for actual uncollectible accounts
determined in accordance with U.S. generally accepted accounting practices.
 
1.6 “Licensed Party” means Arbios and Arbios Affiliates.
 
1.7 “Other Product” means any unit of product which, if manufactured, used or
sold in the United States, would meet the definition of Product at the time of
such manufacture, use, or sale, but which does not meet such definition in a
country where actually manufactured, used or sold due to the fact that Patent
Rights were not pursued or have not issued in such country(ies). For the
avoidance of doubt by the way of example (a) a unit of Product manufactured in a
country in which Patent Rights were not pursued or have not issued, but sold in
a country in which Patent Rights covering such sale are issued (whether or not
used in such country) would be a Product and not an Other Product; (b) a unit of
Product manufactured in a country in which Patent Rights were not pursued or
have not issued, but sold in a country in which Patent Rights covering such
Product’s use or sale are issued would be a Product and not an Other Product;
and (c) a unit of Product manufactured in a country in which Patent Rights
covering such manufacture were pursued or have issued, but sold and used in a
country in which Patent Rights were not pursued or issued would be a Product and
not an Other Product.
 
2

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
1.8 “Patent Rights” means all of Licensor’s right, title and interest in:
 
1.8.1 all patents and patent applications covering inventions relating to blood
therapy devices and systems for treatment of toxic and inflammatory mediator
related diseases or organ failures which are owned or controlled by Licensor as
of the Effective Date or within one year thereafter, including without
limitation those listed in Exhibit A hereto (the “Patents”);
 
1.8.2 all divisionals, continuations, continuations-in-part (CIPs), and foreign
counterparts of the Patents, and
 
1.8.3 all patents issuing on any preceding applications, and any re-issues,
re-examinations or extensions of any kind and supplementary protection
certificates with respect to any of the foregoing.
 

 
For the avoidance of doubt, continuations-in-part shall include any
continuations-in-part resulting from or relating to the services to be performed
under that certain Service Advisory Agreement to be entered into by and between
Arbios and James R. Matson, MD of even date herewith (the “Matson Service
Agreement”).

 
1.9 “Product” means a product the manufacture, sale or use of which would, but
for the license granted hereunder, infringe a Valid Claim of a Patent Right in a
country where either its manufacture, sale or use occurs.
 
1.10 “Recovery” means any and all consideration received by a Licensed Party or
a Sublicensee for an Arms Length Sale of a Product or an Other Product or for
carrying out a method covered by a Valid Claim, including cash, revenue, and
non-cash consideration.
 
1.11 “Sublicensee” means any third party who is not an Affiliate and to whom
Arbios, or an Affiliate of Arbios, grants a sublicense under the Patent Rights
to make, have made, use, have used, sell, offer for sale, have sold, import or
have imported Products and/or Other Products.
 
1.12 “Valid Claim” means a claim of an issued and unexpired patent included
within the Patent Rights which has not been held invalid in a final decision of
a court or forum of competent jurisdiction from which no appeal may be taken,
and which has not been disclaimed or admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.
 
3

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 2
LICENSE
 
2.1 Grant. (a) Licensor hereby grants Arbios an exclusive worldwide license
under the Patent Rights and any and all related proprietary information, to
research, develop, make, import, have made, use, offer for sale, sell and have
sold Products and Other Products, including a license to research, develop,
make, import, have made, use, offer for sale, sell and have sold Products and
Other Products that if used together with other products in a hemofiltration
system, a blood filtration circuit, or method of treating patients under those
systems that would infringe the Patent Rights but for this license. 
 
(b) The license granted under Section 2.1 includes the right to grant
sublicenses consistent with the terms of this Agreement, specifically requiring
the payment by the Sublicensee of royalties at least as great as the royalties
that will be payable to Licensor hereunder on account of sales by the
Sublicensee. Provided that, such sublicenses must (a) expressly permit such
sublicense to either terminate (without notice or further action) or to be
assigned to Licensor or its assigns (without notice or further action) in the
event of termination of this Agreement; and (c) expressly permit Licensor to
inspect Sublicensee's books and records in accordance with the terms of Section
4.4. The right to grant sublicenses is also conditioned on Arbios’ provision of
a copy of any such sublicense to Licensor within ten (10) days of its execution.
 
(c) The license granted herein includes a fully paid, perpetual, irrevocable
license under the Patent Rights with respect to all actions of Arbios occurring
prior to the Effective Date of this Agreement. This Section 2.1(c) shall survive
any termination of this Agreement.
 
2.2 Related Information. Within thirty (30) days of the Effective Date, Licensor
shall also provide to Arbios copies of all data and information in its
possession relating to large pore hemofiltration for use in critical care
(“Data”), including all data and information relating to preclinical studies
performed by Licensor. Arbios shall be entitled to use such information in
connection with the research, development, regulatory approval, clinical
development and commercialization of Products and related projects.
 
2.3 Additional Research. In consideration of the rights granted hereunder,
Arbios agrees to perform, or have performed, certain product development and
clinical research relating to sepsis applications of hemofiltration products as
follows: (a) the work shall be conducted by Arbios in accordance with a research
plan, timeline, budget, and clinical protocol as mutually agreed by Dr. Matson
and Arbios promptly following the Effective Date, (b) the research plan may
include the development of clinical grade filters having mutually agreed
specifications, (c) the total budget for such product development and clinical
research efforts shall not be required to exceed [*] unless otherwise agreed by
Arbios, which amount shall not include any amounts paid to Dr. Matson pursuant
to the Matson Service Agreement nor the cost of up to fifty (50) clinical grade
filters which shall be provided by Arbios at Arbios’ expense for use with up to
twenty (20) patients to be enrolled in the mutually agreed clinical study.
Arbios shall own all results of any such work, provided that Dr. Matson shall be
permitted to use such results in pursuing further clinical studies as reasonably
agreed in writing by Arbios. Dr. Matson’s efforts related to such research shall
be provided pursuant to a Service Advisory Agreement between Dr. Matson and
Arbios of even date herewith.
 
4

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
2.4 Fair Dealing. Arbios agrees to act in good faith in the manufacture,
distribution and pricing of Products and Other Products and any related systems
or components sold by Arbios or its Affiliates in conjunction with Products or
Other Products so as to not intentionally seek to reduce royalties payable to
Licensor hereunder. 
 
ARTICLE 3
CONSIDERATION
 
3.1 License Fees. On the Effective Date, Arbios shall pay Licensor an initial
non-refundable license fee of [*]. In addition, on the Effective Date Arbios
shall grant warrants to Licensor for the purchase of 225,000 shares of Arbios
Common Stock according to the form of warrant attached as Exhibit B hereto.


Additionally, Arbios shall make the following cash payments to Licensor during
the term of this Agreement:


 
3.1.1 [*] on or before January 1, 2008;
 
3.1.2 [*] on or before January 1, 2009;
 
3.1.3 [*] on or before January 1, 2010;
 
3.1.4 [*] within thirty (30) days of the issuance of the first European patent
[*];
 
3.1.5 [*] within thirty (30) days of the issuance of the first European patent
included in the Patent Rights [*];
 
3.1.6 [*] within thirty (30) days of the first issuance following the Effective
Date of a U. S. patent [*];
 
3.1.7 [*] within thirty (30) days of the first issuance following the Effective
Date of a U. S. patent included in the Patent Rights[*].
 
Each such payment shall be due only once and only if the relevant event occurs
during the term of this Agreement.
 
5

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
3.2 Royalties. 
 
3.2.1 Percentage. During the relevant royalty term as defined in Section 3.2.5
below, Arbios shall pay Licensor a royalty of [*%)] on Net Sales of Products and
[*%]) on Net Sales of Other Products.
 
3.2.2 One Royalty. No more than one royalty payment shall be due with respect to
Net Sales of a particular Product or Other Product. No multiple royalties shall
be payable because a Product or Other Product, or its manufacture, sale or use,
is covered by more than one Valid Claim.
 
3.2.3 Reductions. If Arbios is also required to pay any Arms Length Royalties
with respect to Net Sales of a Product under agreements for rights to patent
rights covering the relevant Product, Arbios shall be entitled to credit 50% of
any such payments against royalties due hereunder, subject to a maximum
reduction of [*]% of the royalties otherwise due (i.e., a minimum royalty of
[*]% on Net Sales of Products shall apply). If Arbios is also required to pay
Arms Length Royalties with respect to Net Sales of an Other Product under
agreements for rights to patent rights covering the relevant Other Product,
Arbios shall be entitled to credit 50% of any such payments against royalties
due hereunder, with no maximum reduction of the royalties otherwise due.
 
3.2.4 Non-commercial Transactions. In the event that a Product or Other Product
is provided by a Licensed Party and actually used for medical purposes, but no
Arms Length Sale has taken place, then Net Sales with respect to such Product or
Other Product shall be determined based upon the price generally charged the
trade in Arms Length Sales by the Licensee, its Affiliates or Sublicensees, as
relevant, at that time. As used herein “price generally charged the trade” shall
be determined by obtaining the average of the net sales price in Arms Length
Sales over the prior twelve (12) months (or so long as sales have been made, if
fewer than twelve (12) months’ information is then unavailable); provided that
if no such comparable net sales price is available, it shall be based upon a
commercially reasonable price determined by mutual written agreement of the
parties. For clarity and notwithstanding the foregoing, provision of Products or
Other Products at no cost for use in development activities, including clinical
trials, or at no cost for promotional purposes in a manner reasonably consistent
with industry practices, shall not be subject to the foregoing provision. Arbios
agrees that it will not sell Products or Other Products in any manner other than
to Affiliates or Sublicensees, or in an Arms Length Sale, unless otherwise
agreed by Licensor, such agreement to not be unreasonably withheld.
 
3.2.5 Royalty Term. Royalties due under this Article 3 shall be payable on a
country-by-country and product-by-product basis for Products until the
expiration of the last-to-expire Valid Claim covering such Product in such
country and, with respect to Other Products, until the expiration of the
last-to-expire Valid Claim of relevant Patent Rights in the United States.
 
6

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 4
PAYMENTS; REPORTS AND RECORDS
 
4.1 Payments; Currency. Arbios shall make all payments due under this Agreement
by wire transfer in United States dollars in immediately available funds to an
account designated by Licensor. If any currency conversion is required in
connection with the payment of any royalties under this Agreement, the
conversion shall be made by using the exchange rate for the purchase of U.S.
dollars reported by The Wall Street Journal on the last business day of the
calendar quarter to which such royalty payments relate.
 
4.2 Taxes. Royalty amounts required to be paid to Licensor pursuant to this
Agreement may be paid with deduction for withholding for or on account of any
taxes (other than taxes imposed on or measured by net income) or similar
governmental charge imposed by a jurisdiction other than the United States
(“Withholding Taxes”); provided that, Arbios provides Licensor with advance
notice of any expected Withholding Taxes which may reduce the amounts actually
received by Licensor hereunder. At Licensor’s request, Arbios shall provide
Licensor a certificate evidencing payment of any Withholding Taxes hereunder and
shall reasonably assist Licensor to obtain the benefit of any applicable tax
treaty or law.
 
4.3 Royalty Reports and Payments. After the first commercial sale of a Product
or Other Product, Arbios shall make quarterly written reports to Licensor within
forty-five (45) days after the end of each calendar quarter, stating in each
such report, by country, the number, description, and aggregate Net Sales of
each Product and Other Product sold (whether by Arbios, its Affiliates, or its
Sublicensees) and sublicensing royalties received during the calendar quarter,
including detail reasonably necessary to substantiate the calculation of
royalties. Such information shall permit Licensor to calculate royalties based
upon direct sales by Arbios and each of its Affiliates and Sublicensees, and any
distributors and resellers to whom sales that are not Arms Length Sales are
made. Concurrently with the making of such reports, Arbios shall pay Licensor
the payments specified in Section 3.2.
 
4.4 Records; Inspection. Arbios shall keep complete, true and accurate books of
account and records for the purpose of determining the royalty amounts payable
under this Agreement. Such books and records shall be kept at the principal
place of business of Arbios for at least three (3) years following the end of
the calendar quarter to which they pertain and will be open for inspection
during such period by a representative of Licensor for the purpose of verifying
the royalty reports and payments. Such inspections shall be made during ordinary
business hours. The representative may be obliged to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Inspections
conducted under this Section 4.4 shall be at Licensor’s expense, unless an
underpayment exceeding five percent (5%) of the amount stated for the period
covered by the inspection is identified, in which case all costs relating to the
inspection and any unpaid amounts will be paid by Arbios. Any amounts not paid
when due (for any reason) shall bear interest at the lesser of one percent (1%)
per month or the maximum interest allowable under the law.
 
7

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 5
DUE DILIGENCE
 
5.1 Diligence Efforts. Arbios shall use commercially reasonable efforts to
develop and bring one or more Products to market through a diligent program for
the exploitation of the Patent Rights. In addition, Arbios shall:
 

 
a.
Submit to the United States Food and Drug Administration (“FDA”) by [*] plans
for a pivotal clinical study designed for a Product covered by the ‘040 family
of Patents for liver failure (an “[*] Study”) and, within thirty (30) days of
such submission, deliver to Licensor a certificate stating the product and/or
method that is the subject of the study is a Product covered by this License;

 

 
b.
Within 90 days after receiving FDA permission to begin an [*] Study, recruit at
least 4 sites for such study, defined as Principal Investigators having been
identified and contracts being under negotiation;

 

 
c.
Bring a commercial Product to market no later than [*]; and

 

 
d.
Obtain aggregate cash equity or debt investments, funding from corporate
partners, sale of assets, or grants, of at least the following amounts on or
before the designated dates (amounts are cumulative, not additive):

 

 
i.
$[*] by [*];

 

 
ii.
$[*] by [*]; and

 

 
iii.
$[*] by [*].

 
Material failure by Arbios to meet any of the above milestones shall be deemed a
material breach of this Agreement and shall give Licensor the right to terminate
this Agreement pursuant to the provisions of Section 9.3 hereof. The certificate
delivered by Arbios in satisfaction of the requirement stated in Section 5.1(a)
shall be irrevocably binding on Arbios, Licensed Parties, and Sublicensees for
all purposes of this Agreement.
 
5.2 Information. As Licensor may reasonably request from time to time, no more
than twice per calendar year, Arbios shall keep Licensor informed as to Arbios’
progress in developing, marketing and selling the Products under this Agreement.
 
8

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 6
CONFIDENTIAL INFORMATION
 
6.1 Definition.  “Confidential Information” shall mean trade secrets, know-how,
technical, business and market information, patent disclosures, patent
applications, structures, models, techniques, formula processes, compositions,
compounds, antigens, antibodies, hybridomas, apparatus, designs, sketches,
photographs, plans, drawings, specifications, samples, reports, customer lists,
price lists, studies, findings, inventions, business and financial plans,
clinical development and clinical trial plans/status, and results, devices,
device designs, absorbents, materials, membranes, intended uses, and ideas)
disclosed by one Party to the other hereunder, but only to the extent that such
information is either marked as “CONFIDENTIAL” or that, due to the nature of the
information, the receiving party should reasonably know is confidential.
 
6.2 Limitations. Each party shall:
 
6.2.1 use reasonable commercial efforts to maintain the confidentiality of all
Confidential Information;
 
6.2.2 not use or permit the use of any Confidential Information, except as
reasonably required to accomplish the purpose of the disclosure of the
Confidential Information or to exercise rights hereunder; and
 
6.2.3 not disclose any Confidential Information, other than to employees or
agents who reasonably require knowledge of such Confidential Information to
accomplish the purpose of the disclosure of the Confidential Information, and
who are bound by substantially similar written obligations of confidentiality.
 
6.3 Property of Disclosing Party; Return of Information. Confidential
Information and all embodiments and expressions of such Confidential
Information, including, without limitation, all reports, notes, reprints,
descriptions, copies and summaries thereof, shall be and remain the property of
the disclosing party at all times, and, to the extent in the disclosing party’s
possession and control, and not subject to any continuing licenses hereunder,
shall be returned to the disclosing party upon request, except for a single copy
that may be retained in the receiving party’s legal files for record keeping
purposes only.
 
6.4 Exclusion. Neither party shall be liable for the disclosure or use of any
Confidential Information which was:
 
6.4.1 at the time of disclosure, in the possession of receiving party on a
non-confidential basis as shown by contemporaneous written records, and not as a
result of any unauthorized act or omission on the part of the receiving party or
any third party;
 
9

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
6.4.2 independently developed by the receiving party; or
 
6.4.3 required to be disclosed by law so long as the disclosing party is
promptly given prior written notice of the required disclosure.
 
6.5 Publicity. Neither party shall, without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed,
disclose to third parties, other than its attorneys and accountants and other
advisors on a need to know basis, nor originate any publicity, news release or
public announcement, written or oral, whether to the public, the press,
stockholders or otherwise, referring to this Agreement, including its existence,
the subject matter to which it relates, including without limitation the patent
numbers, the performance under it or any of its specific terms and conditions,
except such announcements or disclosures as, in the opinion of the counsel for
the party making such announcement, are required by law, including United States
securities laws, food, drug and cosmetic laws, or patent marking laws. If a
party determines that it is required by law to make an announcement with respect
to this Agreement, it will give the other party such notice as is reasonably
practicable and an opportunity to comment upon the announcement and will limit
any such announcement to the facts that it is advised by counsel are required to
be disclosed.
 
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
 
7.1 Representations and Warranties. Licensor represents and warrants that: (i)
it has the full right and authority to enter into this Agreement, (ii) it owns
the Patent Rights without lien or other encumbrance; (iii) it knows of no other
party having any claim to ownership of any of the Patent Rights or of any prior
act or any fact which causes it to conclude that any of the Patents identified
on Exhibit A is invalid or unenforceable in whole or in part; (iv) it is current
in the payment of all maintenance fees (however denominated) with respect to the
Patent Rights; and (v) it has not previously granted and will not grant any
rights or licenses in conflict with the rights and licenses granted to Arbios in
this Agreement. 
 
7.2 Disclaimer. Nothing in this Agreement is or shall be construed as:
 
7.2.1 A warranty or representation by Licensor as to the validity or scope of
any claim within the Patent Rights;
 
7.2.2 A warranty or representation that anything made, used, sold, or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of any patent rights of any third party;
 
7.2.3 An obligation to bring or prosecute actions or suits against third parties
for infringement of any of the Patent Rights, subject to reasonable assistance
pursuant to Section 8.2; or
 
10

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
7.2.4 Granting by implication, estoppel, or otherwise any licenses or rights
under patents or other rights of Licensor or third parties, regardless of
whether such patents or other rights are dominant or subordinate to any patent
within the Patent Rights.
 
7.3 Additional Representations and Warranties. Arbios represents and warrants
that: (a) the clinical trial being conducted at the time of execution of this
Agreement, identified as the SEPET™ Feasibility Trial, involves the use of a
blood filtration device with an albumin sieving coefficient of approximately
[*]%,; (b) each product for which it requests permission from the FDA for
purposes of a clinical study and/or commercial marketing in satisfaction of
Section 5.1 of this Agreement shall be a Product; and (c) prior to the execution
of this Agreement, it has not engaged in any negotiations for the sublicensing
or assignment of this license. Upon written request of Licensor, Arbios shall
certify that the representation of clause (b) above applies in connection with
any relevant milestone which has been met as specified in Section 5.1.
 
7.4 No Other Warranties, Liability. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
7.1, LICENSOR GRANTS NO WARRANTIES WITH RESPECT TO THE PATENT RIGHTS, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUE OR OTHERWISE, AND
LICENSOR SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR SCOPE OF THE
PATENT RIGHTS, OR NON-INFRINGEMENT OF THE INTELLECTUAL-PROPERTY RIGHTS OF ANY
THIRD PARTY. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ECONOMIC DAMAGES OF AN INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL NATURE,
INCLUDING WITHOUT LIMITATION LOSS OF PROFITS, LOSS OF USE, OR OTHER ECONOMIC
LOSS.
 
ARTICLE 8
INTELLECTUAL PROPERTY
 
8.1 Patent Prosecution. From and after the Effective Date, Arbios, at its sole
expense and using patent counsel selected by Arbios, shall diligently pursue in
a commercially reasonable manner the filing, prosecution, maintenance, defense
and enforcement of all applications for patents and all patents included in
Patent Rights. Arbios will provide Licensor a quarterly report on the status of
all efforts to prosecute, maintain, defend and enforce all applications for
patent and all patents included in Patent Rights, and shall respond to all
reasonable requests by Licensor for information regarding the status of Patent
Rights. Arbios shall keep Licensor regularly informed of all prosecution
activities and the parties shall confer in advance on actions to be taken in
connection with the prosecution of applications for all Patent Rights. Licensor
shall, and shall use reasonable efforts (without being required to incur any
cost or expense) to cause its representatives who are inventors of the Patent
Rights to, fully cooperate at the expense of Arbios, and as reasonably requested
by Arbios, in efforts relating to the filing, prosecution, maintenance, defense
and/or enforcement of all Patent Rights. Arbios agrees to execute a letter
agreement with David Radunsky in the form attached as Exhibit C
 
11

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
8.2 Patent Enforcement. If either party becomes aware that any Patent Rights are
being or have been infringed by any third party, such party shall promptly
notify the other party in writing describing the facts relating thereto in
reasonable detail. Arbios shall have the right, but not the obligation, to
institute, prosecute and control any action, suit or proceeding (an “Action”)
with respect to such infringement, including any declaratory judgment action, at
its expense, using counsel of its choice. Notwithstanding any other provision
hereof, if either party notifies the other party in writing that an infringement
of the Patent Rights exists, and Arbios does not take reasonable steps within
nine (9) months of any such notice by Licensor to cause such infringement to
cease, then for the following nine (9) months only, Licensor and not Arbios
shall have the first right to prosecute any such infringement, and Arbios shall
provide reasonable assistance (and shall use reasonable efforts to obtain
assistance from the inventors) to Licensor with respect to any such action at
Licensor’s expense. The parties agree that the party filing any action as
described above may file such action in the name of the other party if
reasonably necessary. Any recovery from any action brought hereunder shall be
first allocated to reimbursing costs incurred in such action, and the remainder
allocated 90% to the party controlling the action and 10% to the other party;
provided that, if a sublicense is granted under the Patent Rights in the course
of any litigation, then the royalty obligations of Section 3.2 and Article 4
shall apply to Net Sales under any such sublicense agreement with respect to all
sales covered by such sublicense in lieu of the foregoing.
 
8.3 Existing Action. This Agreement shall not affect [*]. Licensor shall keep
Arbios reasonably informed of any events related [*].
 
ARTICLE 9
TERM AND TERMINATION
 
9.1 Term. The term of this Agreement will commence on the Effective Date of this
Agreement and remain in full force and effect until the expiration of the last
Patent Right, unless earlier terminated in accordance with this Article 9.
 
9.2 Permissive Termination. Arbios may terminate this Agreement at any time by
providing Licensor notice in writing at least thirty (30) days prior to the
effective date of termination.
 
9.3 Termination for Cause. Either party may terminate this Agreement if the
other party has materially breached or defaulted in the performance of any of
its obligations hereunder, and such default has continued for forty-five (45)
days after written notice thereof (ten (10) days for payment breaches) was
provided to the breaching party by the nonbreaching party. Any termination shall
become effective at the end of such forty-five (45) day period (ten (10) days
for payment breaches) unless the breaching party has cured or remedied any such
breach or default prior to the expiration of such period. Notwithstanding the
foregoing, the period to cure any default to which Section 10.3 (c) is
applicable (as provided in Section 10.3(c)(i)), shall be extended until the
first to occur of (A) the mutual agreement of the parties with respect thereto,
or (B) five business days after the arbitration award with respect thereto has
been issued, and any termination of this Agreement on account of such default
shall not become effective until such extended cure period has ended without the
breach being cured if, but only if, all payments in controversy are made by
Arbios into escrow pursuant to Section 10.3 (c) within any original cure period
for such payments (i.e., the original cure period as stated in the first
sentence of this paragraph). All such payments made by Arbios in escrow must be
accompanied by a written statement to the escrow agent, with a copy to Licensor,
identifying the original due date of the payment. The parties acknowledge and
agree that time is of the essence with respect to the actions specified in
Sections 5.1(a), (b), (c), and (d), and in making any required payments under
this Agreement.
 
12

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
9.4 Termination for Insolvency. Either party, in addition to any other remedies
available to it by law or in equity, may terminate this Agreement by providing
written notice to the other party on or after the occurrence of any of the
following events with regard to such other party: (i) becoming insolvent, or
admitting in writing its insolvency or inability to pay its debts or perform its
obligations as they mature; or (ii) becoming the subject of any voluntary or
involuntary proceeding in bankruptcy, liquidation, dissolution, receivership,
attachment or composition or general assignment for the benefit of creditors
that is not dismissed with prejudice within thirty (30) days after the
institution of such proceeding, attachment or assignment.
 
9.5 Effect of Termination. 
 
9.5.1 Accrued Rights and Obligations. Termination of this Agreement for any
reason does not release any party hereto from any liability which, at the time
of such termination, has already accrued to the other party or which is
attributable to a period prior to such termination nor preclude either party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement. It is understood and agreed
that monetary damages may not be a sufficient remedy for any breach of this
Agreement and that the non-breaching party may be entitled to seek injunctive
relief as a remedy for any such breach. Such remedy shall not be considered to
be the exclusive remedy for any such breach of this Agreement, but shall be in
addition to all other remedies available at law or in equity.
 
9.5.2 Stock on Hand. If this Agreement is terminated for any reason, Arbios may
sell or otherwise dispose of the stock of any Product then on hand until one
year after such termination, subject to Article 3 and Article 4 and the other
applicable terms of this Agreement.
 
13

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
9.5.3 Licenses. All licenses granted hereunder (other than the license granted
in Section 2.1(c)) shall terminate upon the termination of this Agreement.
Licensor shall have the unilateral right to request the assignment of any
sublicense granted prior to termination or to terminate such sublicense
 
9.5.4 Survival. Sections 9.5 and Section 3.2, and Section 2.1(c), and Articles
4, 6, 8 and 10 of this Agreement, as well as any obligation to pay royalties
accruing prior to termination, shall survive the expiration or termination of
this Agreement for any reason.
 
ARTICLE 10
MISCELLANEOUS PROVISIONS
 
10.1 Governing Law. This Agreement and any dispute, including without limitation
any arbitration, arising from the performance or breach hereof shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without reference to the conflicts-of-laws principles thereof.
 
10.2 Assignment. Neither party may transfer or assign this Agreement or any of
its rights hereunder to any party without the written consent of the other
party, such consent not to be unreasonably withheld; provided, however, that (a)
either party may assign its entire interest in this Agreement in connection with
a merger or sale of substantially all of the assets of such party relating to
the subject matter of this Agreement without any such prior consent and (b)
Licensor may assign its right to receive royalties hereunder to one or more
trusts. Subject to the foregoing, this Agreement binds upon and inures to the
benefit of the parties and their permitted successors and assigns. No such
assignment shall be permitted unless the assigning party shall promptly notify
the other party hereto of such assignment, and the assignee shall agree for the
benefit of the continuing party (i.e. the non-assigning party) in writing to be
bound by all duties and obligations of the assignor hereunder.
 
10.3 Dispute Resolution. (a) Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be finally settled by binding arbitration conducted in Chicago, Illinois
under the commercial arbitration rules of the American Arbitration Association
(“AAA”). The arbitration shall be conducted by a single independent arbitrator
jointly appointed by the parties; provided, however, that if they cannot agree
within thirty (30) days after the initiation of the arbitration, then the
arbitrator shall be a lawyer or former judge experienced in patent litigation
appointed by the AAA; provided further, however, that if the amount in
controversy exceeds $[*] with respect to any calendar quarter, then a panel of
three arbitrators so qualified shall be appointed. Disputes about arbitration
procedure shall be resolved by the arbitrator(s). The arbitrator(s) may proceed
to an award notwithstanding the failure of either party to participate in the
proceedings. It is the goal of the parties that any arbitration proceeding be
completed within twelve months of being initiated. The parties shall conduct
themselves in good faith with the objective of achieving that goal and the
arbitrator(s) shall be instructed to manage the arbitration accordingly.
Discovery shall be limited to mutual exchange of documents relevant to the
dispute, controversy or claim; depositions shall not be permitted unless agreed
to by both Parties. The arbitrator(s) shall be authorized to grant interim
relief, including to prevent the destruction of goods or documents involved in
the dispute, protect trade secrets and provide for security for a prospective
monetary award. The limitations on liability set out in Article 7 hereof shall
apply to an award of the arbitrator(s). Specifically, but without limitation,
under no circumstances shall the arbitrator(s) be authorized to award punitive
or multiple damages. The prevailing party shall be entitled to an award of
reasonable attorney fees incurred in connection with the arbitration in such
amount as may be determined by the arbitrator(s). The award of the arbitrator(s)
shall be the sole and exclusive remedy of the parties and shall be enforceable
in any court of competent jurisdiction, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrator(s). Notwithstanding this,
application may be made to any court for a judicial acceptance of the award or
order of enforcement. Notwithstanding anything contained in this Section 10.3 to
the contrary, each party shall have the right to institute judicial proceedings
against the other party or anyone acting by, through or under such other party,
in order to enforce the instituting party’s rights hereunder through reformation
of contract, specific performance, injunction or similar equitable relief, and
either party may require that any question of patent validity, be determined by
a court of competent jurisdiction, rather than by arbitration hereunder.
 
14

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(b) Section 10.3(a) does not apply to any claim for patent infringement with
respect to any period of time following termination of this agreement. No
arbitration award (or suit to enforce an arbitration award) shall constitute res
judicata or collateral estoppel or otherwise be relevant to any proceeding for
patent infringement with respect to any period of time following termination of
this agreement.
 
(c) Controversies Concerning Product Classification. (i) This Section 10.3 (c)
is applicable to a notice of default given by Licensor only in the following
circumstances: if any Licensed Party or Sublicensee sells a product or service
that will generate revenue that Arbios believes in good faith either (A) does
not constitute Recovery because the product is neither a Product nor an Other
Product, or because the method used in the service does not infringe a Valid
Claim, or (B) is properly subject to a [*]% royalty as the sale of an Other
Product rather than a [*]% royalty as the sale of a Product, and Arbios notifies
the Licensor of such fact (the “Arbios Notice”) no later than the date on which
the cure period for such notice of default would have ended (without the effect
of this Section 10.3 (c)), stating in the notice reasonably complete reasons for
its belief and currently available support therefor, and accompanying such
notice with a sample product, if relevant.
 
(ii) In the case of a notice of default to which this Section 10.3 (c) is
applicable, the parties will consult actively with one another to come to
agreement on the question within fifteen (15) days of the Arbios Notice.
 
15

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(iii) If the parties have failed to come to agreement on the question within the
period provided above, then either party may request that the matter be resolved
by arbitration pursuant to Section 10.3(a).
 
(iv) During the pendency of any dispute resolution process as provided herein,
Arbios shall pay the relevant royalties into escrow. The royalty rate to be paid
into escrow shall be [*]% unless Licensor agrees that a [*]% royalty rate would
apply under its interpretation of the facts and the Patent Rights, which
interpretation shall be made in good faith, in which case the [*]% rate shall
apply. The escrow agreement pursuant to which Arbios shall make the required
payments shall be with a mutually agreeable escrow agent, or if Licensor does
not timely agree to an agent, then with an impartial agent of national
reputation appointed by Arbios, and the escrow agreement shall contain the
agent’s normal indemnity provisions and shall provide that the funds shall be
reasonably invested and shall be paid out by the escrow agent on the first to
occur of the following: (A) receipt by the escrow agent of joint instructions
from Arbios and Licensor directing such payment; or (B) receipt of and pursuant
to an arbitration award directing the escrow agent to pay out the money; or (C)
twelve months after the original due date of the payment which was paid into
escrow, at which time the relevant payment shall be paid to Licensor, along with
any interest earned thereon.
 
10.4 Waiver. No waiver of any rights is effective unless consented to in writing
by the party to be charged and the waiver of any breach of default does not
constitute a waiver of any other right hereunder or any subsequent breach or
default.
 
10.5 Severability. If any provisions of this Agreement are determined to be
invalid or unenforceable by a court of competent jurisdiction, the remainder of
the Agreement remains in full force and effect without said provision.
 
10.6 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, postage prepaid, in each case to the respective address
specified below, or such other address as may be specified in writing to the
other parties hereto:


Arbios:
Arbios Systems, Inc.
1050 Winter Street, Suite 1000
Waltham, MA 02451
 
Facsimile: 1-781-839-7294
Attn: President

 
16

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 

Licensor: Immunocept LLC  
6530 Clearhaven Circle
 
Dallas, TX 75248 
 
Attn: James R. Matson, MD
    With a copy to:
David Radunsky
 
12015 Excelsior Way
 
Dallas, TX 75230

 
10.7 Independent Contractors. Both parties are independent contractors under
this Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute Licensor or Arbios as partners or joint venturers
with respect to this Agreement. Neither party has any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other party or to bind the other party to any other contract, agreement, or
undertaking with any third party.
 
10.8 Compliance with Laws. In exercising their rights under this license, the
parties shall fully comply in all material respects with the requirements of any
and all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this Agreement.
 
10.9 Use of Name. Neither party shall use the name or trademarks of the other
party without the prior written consent of such other party.
 
10.10 Entire Agreement; Amendment. This Agreement including all Exhibits and the
Matson Service Agreement constitute the entire and exclusive Agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all previous discussions, agreements, commitments and writings in respect
thereof. No amendment or addition to this Agreement is effective unless reduced
to writing and executed by the authorized representatives of the parties.
 
10.11 Further Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments, and do such other acts, as may be necessary and
appropriate in order to carry out the purposes and intent of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
date first set forth above.
 

IMMUNOCEPT LLC   ARBIOS SYSTEMS, INC.         By: /s/ David Radunsky   By: /s/
Walter Ogier   

--------------------------------------------------------------------------------

Print Name: David Radunsky    

--------------------------------------------------------------------------------

Print Name: Walter Ogier   Title: CEO    
Title: President



17

--------------------------------------------------------------------------------



 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
EXHIBIT A
PATENTS
U.S. Appln. No. and
File Date
 
Title
 
Inventors
10/796,882*
3/8/2004
 
Method and System for Colloid Exchange Therapy
 
Lee, Patrice A.
Matson, James R.
Radunsky, David
10/826,736
4/16/2004
 
Hemofiltration Systems, Methods and Devices Used to Treat Inflammatory Mediator
Related Disease
 
Lee, Patrice A.
Matson, James R.
10/843,933
5/12/2004
 
Hemofiltration Systems, Methods, and Devices Used for Treatment of Chronic and
Acute Diseases
 
Matson, James R.
11/387,556*
3/23/2006
 
Method and System for Colloid Exchange Therapy
 
Lee, Patrice A.
Matson, James R.
Radunsky, David

 
U.S. Patent. No. and
Issue Date
 
Title
 
Inventors
5,571,418
11/5/1996
 
Hemofiltration of Toxic Mediator-Related Diseases
 
Lee, Patrice A.
Matson, James R.
Pryor, Robert W.
6,287,516
9/11/2001
 
Hemofiltration Systems, Methods, and Devices Used to Treat Inflammatory Mediator
Related Diseases
 
Lee, Patrice R.
Matson, James R.
6,730,266
5/4/2004
 
Hemofiltration Systems, Methods, and Devices Used to Treat Inflammatory Mediator
Related Diseases
 
Lee, Patrice A.
Matson, James R.
6,736,972
5/18/2004
 
Method and System for Providing Therapeutic Agents with Hemofiltration for
Reducing Inflammatory Mediator Related Diseases
 
Matson, James R.
6,787,040*
9/7/2004
 
Method and System for Colloid Exchange Therapy
 
Lee, Patrice A.
Matson, James R.
Radunsky, David

 
Foreign Appln. No.
and File Date
 
Title
 
Inventors
European
02750294.7
7/24/2002
 
Hemofiltration Systems, Methods, and Devices Used to Treat Inflammatory Mediator
Related Diseases
 
Lee, Patrice A.
Matson, James R.
European
03726057.7*
3/13/2003
 
Method and System for Colloid Exchange Therapy
 
Lee, Patrice A.
Matson, James R.
Radunsky, David

 
* [*]
 
18

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
EXHIBIT B


FORM OF WARRANT


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
APPLICABLE STATE LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
COVERING ANY SUCH TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS, SUCH COMPLIANCE, AT THE
OPTION OF THE CORPORATION, TO BE EVIDENCED BY AN OPINION OF THE WARRANT HOLDER'S
COUNSEL, IN FORM ACCEPTABLE TO THE CORPORATION, THAT NO VIOLATION OF SUCH
REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.


FORM OF COMMON STOCK PURCHASE WARRANT


ARBIOS SYSTEMS, INC.


THIS CERTIFIES that for good and valuable consideration received, Immunocept
LLC, or a registered assignee (the “Holder”) is entitled, upon the terms and
subject to the conditions hereinafter set forth, to acquire from Arbios Systems,
Inc., a Delaware corporation (the “Corporation”), up to 225,000 (Two hundred
twenty-five thousand) fully paid and nonassessable shares of common stock, par
value $0.001, of the Corporation (“Warrant Stock”) at a purchase price per share
(the “Exercise Price”) of $1.50 (the “Warrant”).


ARTICLE 1 Term of Warrant


Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, at any time on or after the date hereof and at
or prior to 11:59 p.m., Pacific Standard Time, on March 29th, 2013 (the
“Expiration Date”).


ARTICLE 2 Exercise of Warrant.


The purchase rights represented by this Warrant are exercisable by the
registered Holder hereof, in whole or in part, at any time and from time to time
at or prior to the Expiration Date by delivery of the following to the office of
the Corporation specified in Section 13:
 
(a) A duly executed Notice of Exercise in the form attached hereto;
 
(b) Payment of the Exercise Price for the shares thereby purchased either (i) by
cash or by check or bank draft payable to the order of the Corporation, (ii) by
cancellation of indebtedness of the Corporation to the Holder hereof, if any, at
the time of exercise in an amount equal to the purchase price of the shares
thereby purchased, or (iii) by net exercise pursuant to Section 2.1 hereof; and
 
19

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
(c) This Warrant.
 
Upon the exercise of the rights represented by this Warrant, the Holder shall be
entitled to receive from the Corporation a stock certificate in proper form
representing the number of shares of Warrant Stock so purchased.


2.1 Net Exercise.


Notwithstanding any provisions herein to the contrary, in the event of a Change
of Control the Holder may elect, in lieu of exercising this Warrant by payment
of cash, to receive shares equal to the value (as determined below) of this
Warrant (or the portion hereof being canceled) by surrender of this Warrant at
the principal office of the Corporation together with the properly endorsed
Notice of Exercise in which event the Company shall issue to the Holder, upon
consummation of such Change of Control, a number of shares of Warrant Stock
computed using the following formula:
X = Y (A-B)
A

Where X =
the number of shares of Warrant Stock to be issued to the Holder

 

 
Y =
the number of shares of Warrant Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

 

 
A =
the fair market value of one share of the Corporation’s Warrant Stock (at the
date of such calculation)

 

 
B =
Exercise Price (as adjusted to the date of such calculation)

 
For purposes of the above calculation, the fair market value of one share of
Warrant Stock shall be the value received in such Change of Control by the
holders of the securities as to which purchase rights under this Warrant exist.


ARTICLE 3 Issuance of Shares; No Fractional Shares of Scrip.
 
Certificates for shares purchased hereunder shall be delivered to the Holder
hereof by the Corporation's transfer agent at the Corporation's expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof. Each certificate so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or, subject to applicable laws, such other
name as shall be requested by the Holder. If, upon exercise of this Warrant,
fewer than all of the shares of Warrant Stock evidenced by this Warrant are
purchased prior to the Expiration Date, one or more new warrants substantially
in the form of, and on the terms in, this Warrant will be issued for the
remaining number of shares of Warrant Stock not purchased upon exercise of this
Warrant. The Corporation hereby represents and warrants that all shares of
Warrant Stock which may be issued upon the exercise of this Warrant will, upon
such exercise, be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the
issuance thereof (other than liens or charges created by or imposed upon the
Holder of the Warrant Stock). The Corporation agrees that the shares so issued
shall be and will be deemed to be issued to such Holder as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered for exercise in accordance with the terms hereof. No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant. With respect to any fraction of a share called for
upon the exercise of this Warrant, an amount equal to such fraction multiplied
by the then current price at which each share may be purchased hereunder shall
be paid in cash to the Holder of this Warrant.
 
20

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 4 Charges, Taxes and Expenses.
 


Issuance of certificates for shares of Warrant Stock upon the exercise of this
Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Corporation,
and such certificates shall be issued in the name of the Holder of this Warrant
or in such name or names as may be directed by the Holder of this Warrant;
provided, however, that in the event certificates for shares of Warrant Stock
are to be issued in a name other than the name of the Holder of this Warrant,
this Warrant when surrendered for exercise shall be accompanied by an Assignment
Form to be provided by the Corporation duly executed by the Holder hereof.


ARTICLE 5 No Rights as Stockholders.
 
This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Corporation prior to the exercise hereof.


ARTICLE 6 Exchange and Registry of Warrant.
 
This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above mentioned office or agency of the Corporation, for a new Warrant of
like tenor and dated as of such exchange. The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant. This Warrant may be surrendered for exchange,
transfer or exercise, in accordance with its terms, at such office or agency of
the Corporation, and the Corporation shall be entitled to rely in all respects,
prior to written notice to the contrary, upon such registry.
 
21

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 7 Loss, Theft, Destruction or Mutilation of Warrant.
 
Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and in case of loss,
theft or destruction of indemnity or security reasonably satisfactory to it, and
upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.


ARTICLE 8 Saturdays, Sundays and Holidays.
 
If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or that is
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.


ARTICLE 9 Merger, Sale of Assets, Etc.
 
If at any time prior to the Expiration Date the Corporation proposes to effect
an acquisition of the Corporation by another entity by means of any transaction
or series of related transactions (including, without limitation, any
reorganization, merger or consolidation) that results in the transfer of 50% or
more of the outstanding voting power of the Corporation or sell or convey all or
substantially all of the Corporation’s assets to any other entity (each, a
“Change of Control”), then, as a condition of such Change of Control, the
Corporation or its successor, as the case may be, shall enter into
a supplemental agreement to make lawful and adequate provision whereby the
Holder shall have the right to receive, upon exercise of the Warrant, the kind
and amount of equity securities which would have been received upon such Change
of Control by a Holder of a number of shares of common stock equal to the number
of shares issuable upon exercise of the Warrant immediately prior to such Change
of Control. If the property to be received upon such Change of Control is not
equity securities, or in the event of an initial public offering of securities
of the Corporation registered under the Act (whether or not such public offering
would be deemed a Change of Control), the Corporation shall give the Holder of
this Warrant twenty (20) business days prior written notice of the proposed
effective date of such transaction, and if this Warrant has not been exercised
by or on the effective date of such transaction, it shall terminate.
Notwithstanding the foregoing, in the event of a public offering or Change of
Control, the Holder shall have the right to deliver a Notice of Exercise to the
Corporation conditioned upon consummation of such public offering or Change of
Control transaction (a “Conditional Notice”). In the event of a Conditional
Notice, this Warrant shall be exercised only in the event such transaction is
consummated, and shall be deemed so exercised immediately prior to the
consummation of such public offering or Change of Control transaction (but after
giving effect to any adjustment to the Exercise Price).
 
22

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 10 Subdivision, Combination, Reclassification, Conversion, Etc.
 
If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Warrant Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Warrant Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change. The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change. If the Warrant
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event. The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.


ARTICLE 11 Transferability; Compliance with Securities Laws.
 
11.1 This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation). Subject to such restrictions, prior to the
Expiration Date, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, at the office or agency of the Corporation
referred to in Section 2 hereof. Any such transfer shall be made in person or by
the Holder's duly authorized attorney, upon surrender of this Warrant together
with the Assignment Form attached hereto properly endorsed.
 
11.2 The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Warrant Stock issuable upon exercise hereof are being acquired
solely for the Holder's own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Warrant Stock to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Act, or any state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Corporation, confirm in writing, in a form
satisfactory to the Corporation, that the shares of Warrant Stock so purchased
are being acquired solely for Holder's own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale.
 
23

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
11.3 The Holder understands that the Warrant Stock has not been registered under
the Act on the basis that no distribution or public offering of the stock of the
Corporation is to be effected. The Holder realizes that the basis for the
exemption may not be present if, notwithstanding its representations, the Holder
has a present intention of acquiring the securities for a fixed or determinable
period in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention.
 
11.4 Notwithstanding the foregoing, no registration statement, no-action letter
or opinion of counsel shall be necessary for a transfer, pledge or grant of
security interest by a holder of a Warrant (or securities issuable upon exercise
thereof) (i) to a fund, partnership, limited liability company, trust, or other
entity that is an affiliate of such holder, (ii) to a partner or member (or
retired partner or member) of such transferring holder, or to the estate of any
such partner or member (or retired partner or member), (iii) to holder’s spouse,
siblings, lineal descendants or ancestors by gift, will or intestate succession
or (iv) in compliance with Rule 144(k) (or any successor provision) of the Act
so long as the Corporation is furnished with satisfactory evidence of compliance
with such rule; provided, however, that, in the case of (i), (ii) or (iii), the
transferee agrees in writing to be subject to the terms of this Warrant to the
same extent as if he or she were an original holder hereunder.
 
11.5 Each certificate representing the Warrant Stock or other securities issued
in respect of the Warrant Stock upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. SUCH SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR UNLESS THE SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.


24

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 12 Representations and Warranties.
 
The Corporation hereby represents and warrants to the Holder hereof that:


12.1 during the period that this Warrant is outstanding, the Corporation will
reserve from its authorized and unissued common stock a sufficient number of
shares to provide for the issuance of Warrant Stock upon the exercise of this
Warrant;
 
12.2 the issuance of this Warrant shall constitute full authority to the
Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;
 
12.3 the Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Warrant Stock hereunder, and to
carry out and perform its obligations under the terms of this Warrant;
 
12.4 all corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;
 
12.5 the Warrant Stock, when issued in compliance with the provisions of this
Warrant and the Corporation's Certificate of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid and
nonassessable, and free of all taxes, liens or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable federal and
state securities laws;
 
12.6 the issuance of the Warrant Stock will not be subject to any preemptive
rights, rights of first refusal or similar rights;
 
12.7 Except and to the extent as waived or consented to by the Holder, the
Corporation will not, by amendment of its Articles of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Corporation, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment; and
 
25

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
12.8 In the event of any taking by the Corporation of a record of the holders of
any class of securities for the purpose of determining the holders thereof who
are entitled to receive any dividend (other than a cash dividend which is the
same as cash dividends paid in previous quarters) or other distribution, the
Company shall mail to the Holder, at least ten (10) days prior to the date the
Corporation plans to take a record of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend, a
notice specifying the date on which any such record is to be taken for the
purpose of such dividend or distribution.
 
ARTICLE 13 Notices.
 
All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.


All communications to the Corporation shall be sent to the following address:


Arbios Systems, Inc.
1050 Winter Street, Suite 1000
Waltham, MA 02451
Facsimile: 1-781-839-7294
Attn: President


and all communications to the Holder shall be sent to the following address:


Immunocept LLC
6530 Clearhaven Circle
Dallas, TX 75248
Attn: James R. Matson, MD


or such other address as the Corporation or Holder may designate by ten (10)
days advance written notice to the other parties hereto.
 
26

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
ARTICLE 14 Governing Law.
 
This Warrant shall be governed by and construed in accordance with the laws of
the State of New York.


27

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers.
 
Dated: March 29, 2007
 
ARBIOS SYSTEMS, INC.
                          By:        

--------------------------------------------------------------------------------

Walter C. Ogier      
President and Chief Executive Officer
   

 
28

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
NOTICE OF EXERCISE


To: Arbios Systems, Inc.
(1) □ The undersigned hereby elects to purchase _______ shares of common stock
of Arbios Systems, Inc. pursuant to the terms of the attached Warrant and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.


□ The undersigned hereby elects to purchase _______ shares of common stock of
Arbios Systems, Inc. pursuant to the terms of the net exercise provisions set
forth in Section 2.1 of the attached Warrant, and shall tender payment of all
applicable transfer taxes, if any.


(2) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name as is
specified below:


______________________________________
(Name)




______________________________________
(Address)


(3) The undersigned represents that (i) the aforesaid shares of common stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; and (iii) the undersigned
understands that the shares of common stock issuable upon exercise of this
Warrant have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act, which exemption depends upon, among other
things, the bona fide nature of the investment intent as expressed herein, and,
because such securities have not been registered under the Securities Act, they
must be held indefinitely unless subsequently registered under the Securities
Act or an exemption from such registration is available.


Date:__________________________




______________________________
(Signature)


29

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
EXHIBIT C


RADUNSKY AGREEMENT


Arbios Systems, Inc.
1050 Winter Street, Suite 1000
Waltham, MA 02451
 
March 29, 2007


David Radunsky
12015 Excelsior Way
Dallas, TX 75230




Dear Mr. Radunsky:


This letter agreement is entered into ancillary to that certain License
Agreement dated March 29th, 2007, by and between Arbios Systems, Inc. and
Immunocept, LLC.


Arbios hereby engages you to act as a consultant, without any compensation, but
with reimbursement of reasonable expenses that are approved in advance by
Arbios, in connection with the prosecution of Patent Rights (as defined in the
License Agreement). In this regard:


1.
You will have the right (along with other representatives of Arbios), to
participate in consultations with Arbios attorneys that are advising on the
prosecution of various patent applications included in the Patent Rights, but
you will not have authority to direct the patent prosecutions nor make decisions
about the prosecution of patent applications. You are not being engaged as an
attorney, but rather as a business consultant.



2.
Arbios will use all reasonable efforts to not make significant decisions nor
instruct its patent prosecution attorneys to take significant actions regarding
Patent Rights without prior consultation with you.



3.
You will be generally obligated to maintain the confidentiality of the matters
covered by your activities hereunder, but it is agreed that information not
subject to the attorney client privilege may be used by you in consultation with
the officers, directors, and legal advisors of Immunocept in connection with its
evaluation of its rights under the License Agreement.



30

--------------------------------------------------------------------------------


 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
 
4.
You are not obligated to devote any specific amount of time to this engagement,
and it is recognized that you have other full time employment and that the
amount of time that you will devote to this engagement is limited in amount and
with respect to schedule.



5.
This Letter Agreement will terminate on the earlier of:

 

 
a.
Your death, resignation, or notice that you are unable to continue your
consultation hereunder for any reason.




 
b.
Notice from Arbios terminating this letter agreement and the consultation at any
time after either (i) the expiration of five years from the date hereof or (ii)
the issuance of one US patent and one foreign patent with respect to the Patent
Rights after the effective date of the License Agreement, whichever comes first.



6.
In the event this Letter Agreement is terminated under clause 5 a., then
Immunocept will have the right to have Arbios appoint another consultant under
substantially similar terms as this Letter Agreement.



Please sign and return a copy of this letter to us indicating your agreement to
the terms hereof.
 

     
Very truly yours,
     
 
 
    /s/ Walter Ogier    

--------------------------------------------------------------------------------

Walter C. Ogier    
President


Agreed:
     
 
 
      /s/ David Radunsky    

--------------------------------------------------------------------------------

David Radunsky    



31

--------------------------------------------------------------------------------


 